BLATCHFOBD, District Judge.
There seems to me to be a fatal difficulty about *348the proceedings in the composition in this matter. The composition provides for the payment of 20 per cent, in two equal payments at sis and twelve months from March lom. Id io. It is signed by nearly all the creditors [of Joseph Alexander, the bankrupt,] through Mr. Tappen as attorney, under a power of attorney which states that the composition is not to be accepted by the signers of the power of attorney, or either ■of them, if made for less than 20 per cent., 10 per cent, thereof to be paid in six months, and 10 per cent, in twelve months, from February 10th, 1875. This is not a clerical error, because the paper in confirmation shows that the word “March” was written in after the word “February” had been written in and erased.
Independently of this excess of authority by the attorney, it is more than questionable whether, on the developments in .the evidence, the composition is one which ought to be sanctioned, or one which the creditors themselves would approve, if called upon now to sign it in person.